DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurghian et al. (US. Pub. NO. 2019/0138829 A1; hereinafter “Gurghian”) in view of Park (US. Pub. NO. 2009/0041359 A1)

Regarding claim 1, Gurghian teaches a method of performing neural network computations in a surveillance system (see Gurghian, fig. 4), the method comprising: s
storing a plurality of weights of a neural network in a memory device (see Gurghian, fig. 5, 526) for processing images or video from at least one image or video capture device (see Gurghian, fig. 6, 646, coefficients in CNN 102, para. [0043]); 
performing a first inference operation locally at the surveillance system on data received from the at least one image or video capture device without transmitting the received data to a remote server as part of the first inference operation (see Gurghian, fig. 6, 652, para. [0043]); 
transmitting, to a remove server, first image or video data received from the at least one image or video capture device at the location (see Gurghian, para. [0059], when changes occur, transmitting additional site specific images to big cloud); 
receiving, from the remote server, updated weights for the neural network responsive to the change, the updated weights reflective of retraining of the neural network based on the first image or video data at the location (see Gurghian, para. [0059], receiving retrained coefficients); 
receiving second image or video data from the at least one image or video capture device at the location (see Gurghian, fig. 1, camera 172); and 
performing a second inference operation locally at the surveillance system on the second image or video data by processing the second image or video data in the neural network using the updated weights (see Gurghian¸fig. 6, 652, para. [0043,59], reconfigured edge CNN 102 coefficients),

Gurghian is silent to teaching that comprising
determining a change in location for the at least one image or video capture device; and wherein the location is the changed location and the change is the change in location. 
In the same field of endeavor, Park teaches a method comprising determining a change in location for the at least one image or video capture device; and wherein the location is the changed location and the change is the change in location (see Park, fig. 10, 1014, para. [0047], change in position of a camera).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gurghian with the teaching of Park in order to improve detection performance and accuracy (see Park, para. [0009]). 

Regarding claim 2, the combination of Gurghian and Park teaches the method of claim 1, wherein the first inference operation is performed locally at the surveillance system based on pre-configured weights (see Gurghian, para. [0024], pre-training)

Regarding claim 5, the combination of Gurghian and Park teaches the method of claim 1, wherein the change in the location is automatically determined based on a determination of a change in a background of the first image or video data (see Park, fig. 10, 1014). 

Regarding claim 8, the combination of Gurghian and Park teaches the method of claim 1, wherein retraining the neural network is based on a real-time video stream from the at least one image or video capture device (see Gurghian, para. [0059], see Park, fig. 10, 1014).

Regarding claim 9, the combination of Gurghian and Park teaches the method of claim 1, wherein retraining the neural network is performed without an indication of an object present in the first image or video data (see Gurghian, para. [0059], see Park, fig. 10, 1014).  

Regarding claim 10, Gurghian teaches a surveillance system, the system comprising one or more hardware processors (see Gurghian, fig. 5) configured to: 
store a plurality of weights of a neural network in a memory device (see Gurghian, fig. 5, 526) for processing images or video from at least one image or video capture device (see Gurghian, fig. 6, 646, coefficients in CNN 102, para. [0043]);
perform a first inference operation on data received from the at least one sensing device without transmitting the received data to a server as part of the first inference operation (see Gurghian, fig. 6, 652, para. [0043]);
transmit, to a server, first sensed data received from the at least one sensing device at the location (see Gurghian, para. [0059], when changes occur, transmitting additional site specific images to big cloud);
receive, from the server, updated weights for the neural network responsive to the change, the updated weights reflective of re-training of the neural network based on the first sensed data at the location (see Gurghian, para. [0059], receiving retrained coefficients);
receive second sensed data from the at least one sensing device at the location (see Gurghian, fig. 1, camera 172); and 
perform a second inference operation on the second sensed data by processing the second sensed data in the neural network using the updated weights (see Gurghian¸fig. 6, 652, para. [0043,59], reconfigured edge CNN 102 coefficients). 

determine a change in location for the at least one image or video capture device; and wherein the location is the changed location and the change is the change in location. 
In the same field of endeavor, Park teaches a device configured to determine a change in location for the at least one image or video capture device; and wherein the location is the changed location and the change is the change in location (see Park, fig. 10, 1014, para. [0047], change in position of a camera).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gurghian with the teaching of Park in order to improve detection performance and accuracy (see Park, para. [0009]). 

Regarding claim 11, the combination of Gurghian and Park teaches the system of claim 10, wherein the first sensed data comprises image or video data (see Gurghian, fig. 1, camera 172).

Regarding claim 12, the combination of Gurghian and Park teaches the system of claim 10, wherein the one or more hardware processors are configured to store a plurality of preconfigured weights and the first inference operation is performed based on those weights (see Gurghian, fig. 1, CNN 102, GPU 122, para. [0024], pre-training).

Regarding claim 13, the combination of Gurghian and Park teaches the system of claim 10, wherein the at least one sensing device is configured to transmit the first sensed data to the one or more hardware processors via wireless communication (see Gurghian, para. [0022]).

claim 15, the combination of Gurghian and Park teaches the system of claim 10, wherein the at least one sensing device comprises at least one image or video capture device (see Gurghian, fig. 1, camera 172) and wherein the change in location includes at least one of: a change in view angle of at least one of the at least one image or video capture device or a change in location outside of a previous view for the at least one image or video capture device  (see Park, fig. 10, 1014, para. [0047], change in position of a camera)..

Regarding claim 16, Gurghian teaches a system for performing neural network computations for surveillance, the system comprising: 
means for storing a plurality of weights of a neural network in a memory device (see Gurghian, fig. 5, 526) for processing images or video from at least one image or video capture device (see Gurghian, fig. 6, 646, coefficients in CNN 102, para. [0043]); 
means for performing a first inference operation locally at the surveillance system on data received from the at least one image or video capture device without transmitting the received data to a remote server as part of the first inference operation (see Gurghian, fig. 6, 652, para. [0043]); 
means for transmitting, to a remove server, first image or video data received from the at least one image or video capture device at the location (see Gurghian, para. [0059], when changes occur, transmitting additional site specific images to big cloud); 
means for receiving, from the remote server, updated weights for the neural network responsive to the change, the updated weights reflective of retraining of the neural network based on the first image or video data at the location (see Gurghian, para. [0059], receiving retrained coefficients); 
means for receiving second image or video data from the at least one image or video capture device at the location (see Gurghian, fig. 1, camera 172); and 

Gurghian is silent to teaching that comprising
means for determining a change in location for the at least one image or video capture device; and wherein the location is the changed location and the change is the change in location. 
In the same field of endeavor, Park teaches a method comprising determining a change in location for the at least one image or video capture device; and wherein the location is the changed location and the change is the change in location (see Park, fig. 10, 1014, para. [0047], change in position of a camera).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gurghian with the teaching of Park in order to improve detection performance and accuracy (see Park, para. [0009]). 

Regarding claim 17, the combination of Gurghian and Park teaches the system of claim 16, wherein the means for retraining the neural network is further for retrieving weights for another preconfigured neural network stored in the memory device (see Gurghian, para. [0024], another preconfigured lighting coefficients).

Regarding claim 18, the combination of Gurghian and Park teaches the system of claim 16, wherein the means for retraining the neural network is further for retrieving weights for another preconfigured neural network stored in a remote server (see Gurghian, para. [0059], another small cloud CNN coefficients). 

claim 20, the combination of Gurghian and Park teaches the system of claim 16, wherein the system further comprises: means for storing second image or video data received from the at least one image or video capture device at the changed location, wherein means for retraining the neural network is further for generating the updated weights based on the second image or video data at the changed location (see Gurghian¸ para. [0059]).

Claims 3, 6, 7, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gurghian and Park as applied to claims 1 and 16 above, and further in view of Nishimura et al. (US. Pub. No. 2015/0086110 A1; hereinafter “Nishimura”)

Regarding claim 3, the combination of  Gurghian and Park teaches the method of claim 1.
The combination of  Gurghian and Park is silent to teaching that wherein determining the change in the location is based on user input.
In the same field of endeavor, Nishimura teaches a method wherein determining the change in the location is based on user input (see Nishimura, para. [0136], user manual input, para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of  Gurghian and Park with the teaching of Nishimura in order to improve learning data and accuracy (see Nishimura¸ para. [0009]). 

Regarding claim 6, the combination of Gurghian and Park teaches the method of claim 1. 
The combination of  Gurghian and Park is silent to teaching that wherein retraining the neural network is further based on an indication of a change in an inference operation type of the neural network.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of  Gurghian and Park with the teaching of Nishimura in order to improve learning data and accuracy (see Nishimura¸ para. [0009]).

Regarding claim 7, the combination of  Gurghian, Park and Nishimura teaches the method of claim 6, wherein the change of the inference operation type includes at least one of: a change of object to be detected or a change of an angle view of the at least one image or video capture device (see Nishimura, para. [0136], actual installed camera angles).

Regarding claim 14, the combination of  Gurghian and Park teaches the system of claim 10. 
The combination of  Gurghian and Park is silent to teaching that wherein the second inference operation includes identifying an age or gender of a human in the second sensed data.
In the same field of endeavor, Nishimura teaches a system wherein the second inference operation includes identifying an age or gender of a human in the second sensed data (see Nishimura, para. [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of  Gurghian and Park with the teaching of Nishimura in order to improve learning data and accuracy (see Nishimura¸ para. [0009]).

Regarding claim 19, the dependent claim is interpreted and rejected for the same reasons as set forth in claim 3. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gurghian and Park as applied to claims 1 and 16 above, and further in view of Lee et al. (US. Pub. NO. 2019/0258864 A1; hereinafter “Lee”)

Regarding claim 4, the combination of  Gurghian and Park teaches the method of claim 1. 
The combination of  Gurghian and Park is silent to teaching that wherein determining the change in the location is based on data received from a positioning system device of the surveillance system.
In the same field of endeavor, Lee teaches a method wherein determining the change in the location is based on data received from a positioning system device of the surveillance system (see Lee, para. [0052,57], GPS).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of  Gurghian and Park with the teaching of Lee in order to provide flexibility and accuracy for a surveillance system (see Lee, para. [0004-5]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lo et al. (US. Pub. NO. 2019/0141241 A1), Ito (7,382,896), Beach (10,636,173), Hammond (2017/0213154) teach camera surveillance systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8